 In theMatter of ALBINAENGINE AND MACHINE WORKS, INC.andCLAYTON C. JACO, AN INDIVIDUALCase No. 19-C-1243.-Decided January 18, 1945DECISIONANDORDEROn August 22, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in and was not engaging in the unfair labor practicesalleged in the complaint, and recommending that the complaint be dis-missed,,as set forth in the copy of -the Intermediate Report annexedhereto.Thereafter, Clayton C. Jaco filed Exceptions to the Interme-diate Report.None of the parties requested oral argument before theBoard at Washington, D. C. The Board has considered the rulingsmade by the Trial Examiner at the hearing, and finds that no preju-dicial error was committed.The rulings are hereby affirmed.The complaint alleged, and the case was tried on the theory, thatthe respondent discriminated against the leaders of an insurgentgroup within the Union by laying them off and thereafter failing tofollow the regular procedure in rehiring them because of their activi-ties in trying to wrest the leadership from the dominant faction of theUnion.The Board has considered the Intermediate Report, the Ex-ceptions of Jaco, and the entire record in the case, and agrees with theTrial Examiner that the evidence is insufficient to support the allega-tions in the complaint.Accordingly, we adopt the findings, conclu-sions and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c).of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint issued herein against the re-spondent, Albina Engine and Machine Works, Inc., Portland, Oregon,be, and it hereby is, dismissed.60 N. L.R. B., No. 25.130 ALBINA ENGINE AND MACHINE WORKS, INC.INTERMEDIATE REPORTMessrs. Joseph D. HolmesandlVillun n A.Babcock,Jr.,for the Board.Mr. W. B. Shively,of Portland, Oreg., for the Respondent.STATEMENT OF TIIE CASE131Upon a first amended charge duly filed on April 7, 1944, by Clayton C. Jaco,an individual, the National Labor Relations Board, herein called the Board, byitsRegional Director for the Nineteenth Region (Seattle, Washington), issuedits complaint dated April 14,1944, against Albina Engine and Machine Works, Inc.,herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce, within the meaningof Section 8 (1) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act. Copies of the complaint and the first amendedcharge, accompanied by a notice of hearing thereon were duly served upon theRespondent, the International Brotherhood of Boilermakers, Iron Shipbuilders,Welders, and Helpers of America, Local 72 (A. F. of L.), herein called the Boiler-makers, and Clayton C. Jaco.With respect to the alleged unfair labor practices the complaint in substancestates that the Respondent : (1) on or about July 9, 1943, discharged or terminatedthe employment of Clayton C. Jaco, Russell W. Duke, Albert J. Jordan and ClydeEllinger,' and thereafter failed and refused to reinstate or reemploy these personsfor the reason that they and each of them had promoted, assisted and participatedin certain activities within the Boilermakers and had engaged in concerted activi-ties with other employees of the Respondent for purposes of collective bargainingand other mutual aid and protection ; and (2) by the foregoing acts has interteredwith, restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act, thereby engaging in unfair labor practices within themeaning of Section 8 (1) of the Act. The Respondent in its answer dated April25, 1944, admits certain facts concerning commerce but denies that it engaged inany unfair labor practices.Pursuant to notice, a hearing was held in Portland, Oregon, .on April 27, 28,29, and May 1, 2, and 3, 1944, before the undersigned Trial Examiner James C.Batten, duly designated by the Chief Trial Examiner.The Board and the Re-spondent were represented by counsel and participated in the hearing.All partieswere afforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.No oral arguments were made at the conclusion of the hearing. The under-signed requested that the parties submit a memorandum brief within sevendays after the close of the hearing.Such briefs were filed by the Board and theRespondent-From the entire record thus made and from the undersigned's observationof the witnesses, the undersigned makes in addition to the above the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Albina Engine and Machine Works, Inc., is an Oregon cor-poration with its office located in Portland, Oregon, where it owns and operatesa shipyard for the construction of new vessels and leases or rents ways anddry dock facilities for the repair and conversion of vessels. In the year 1943the Respondent purchased raw materials, machinery, and supplies valued in 132DECISIONSOF NATIONALLABOR RELATIONS BOARDexcess of $1,000,000, of which in excess of 70 percent was transported throughthe channels of interstate commerce from points outside the State of Oregon.The Respondent is engaged exclusively in the construction, conversion, andrepair of ocean-going vessels under contracts with departments and agencies ofthe United States Government.These vessels have been used by the armedservices of the United States Government and by other persons and agencies totransport goods and passengers in interstate and foreign commerce.Thevalueof the construction, conversion, and repair work done by the Respondent duringthe year. 1943 was in excess of $5,000,000.The undersigned finds that the actvitities of the Respondent above set forthconstitute commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Boilermakers, Iron Shipbuilders,Welders, andHelpers of America, Local No. 72, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employees of theRespondent.III.THEALLEGED UNFAIR LABOR PRACTICESA. Theissues and contentionsof thepartiesThe complaint alleged in substance : that on or about July 9, _ 1943, Jaco,Duke, Jordan, and Ellinger, all members in good standing of the Boilermakers,wereemployees of Respondent in its ship repair department, in positions whichit-recognized as coming:.within the jurisdicklog of that organization; that onor about that date the Respondent discharged these individuals and thereafterfailed and refused to reinstate or reemploy them for the reason that they pro-moted, assisted, and participated in certain activities within the Boilermakers,and had engaged in concerted activities with other employees of Respondent forpurposes of collective bargaining, and other mutual aid and protection ; and thatby the above acts the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.The Board contends : that the Respondent "took sides" with the "Ray faction"then in control of the Boilermakers by not following the regular procedure inrehiring its men after a lay-off in order to "get rid" of the above-named in-dividuals;' that it, at the request of this, faction; enforced a new rule oracquiesced in the invocation of an abandoned practice, to the effect that theseindividuals who had been old employees should obtain a clearance or referralslip from the Boilermakers before they could be rehired, knowing that thatorganization would refuse to refer to the Respondent the above individuals whowere the leaders of the "insu"rgent faction" ; that the Respondent's decision topermanently lay off these individuals and require them to be rehired through theBoilermakers was initiated for the express purpose of "disposing of them."The Respondent's answer denied the commission of any unfair labor prac-tices and for a separate answer and defense alleged : that the number of Re-spondent's employees in the ship repair department is wholly dependent on thenumber of repair jobs on hand ; that on June 12, 1943, it had four jobs on handand employed 564 men and because these jobs were rapidly being completedwith no new jobs in prospect, its employees, including Jaco, Duke,, Jordan andEllinger; were discharged as the jobs were finished; that long prior to thetermination of the employment of these four individuals, strife 'arose betweenthe various factions in the Boilermakers, involving the control of that organiza-tion and resulting in the filing of more than 15 lawsuits in the various State ALBINA ENGINEAND MACHINE WORKS, INC.133courts ; that as a part of the intra-union strife the "Ray faction" undertook todiscipline, restrict, embarrass and curtail the "insurgent faction" led by Jaco,Duke, Jordan, Ellinger and others ; and that it at all times has remained strictlyneutral in this dispute; that it is required under the terms of its agreementwith Portland Metal Trades Council, to obtain its employees through the hiringhalls of'the respective unions;,that subsequent to Respondent's discharge,of thefour named individuals, men in control of the Boilermakers' hiring hall failedand refused to assign these individuals to Respondent for employment, conse-quently it did not have an opportunity to refuse to employ them although Re-spondent did employ a large number of boilermakers through that source ; andthe difficulties of Jaco, Duke, Jordan and Ellinger are due wholly to matters be-tween themselves and the Boilermakers and not to any act for which the Re-spondent is responsible.The Respondent's position may be summarized by thefollowing statement appearing in its brief: "we regard, ourselves as an `innocentbystander' ; . . . drawn into this maelstrolm of contending factions within . . .[the Boilermakers]."B. The alleged interference, restraint, and coercion, by discrimination in regardto hireand tenure of employment1.Prefatory statement'The Respondent and,-its predecessor corporations have since 1904 owned andoperated a shipyard on-the waterfront in Portland, Oregon. In this yard forseveral years, the operations have been devoted entirely to the construction ofnew ships-sub-chasers, tankers, landing craft, and landing control craft. Sinceits organization, the Respondent has also been engaged in the repairing andconversion of vessels.These operations have been performed at the variousdocks throughout the "Portland Waterfront"' where the ship "laid" and whilethere is no particular dock where the Respondent does any major portion of itsrepair work, it does regularly use the City Dock and a leased "mill dock." Thebusiness of the Respondent, new construction and repair work, is conducted astwo distinct departments each with its own superintendent and completehierarchy of supervisory employees-general foremen, foremen, and leadmen,Its operations are under the management of President George Rodgers, andExecutive Vice President and General Manager H. R. Hussa, who is in directcharge of its activities.Under Hussa's immediate supervision are superin-tendentsWally Rovang, in charge of new construction and Henry Davies incharge of the repair work. In the repair department, George Stoele, was, atall times material herein, general boilermaker foreman, under whom the allegeddischargees worked.The supervisory employees designated as superintendents,general foremen, and foremen have the authority to hire, fire, discipline and pro-mote employees.Leadmen do not have this authority nor do they possesstheindiciaof authority customarily vested in supervisory employees.The number of persons employed in the Respondent's repair department issubject to rapid expansion and contraction, depending upon the number of vesselscoming into the "Portland Waterfront" for repairs.During 1931 the numberof persons employed in this work by the Respondent varied from 6 to 500. In1938 it had for repair the largest job ever performed on the West Coast, requiring1500 employees for a period of six months. After the completion of this job'The facts set forth in this section unless otherwise indicated rest upon undisputedand credible testimony2 The term "Portland Waterfront" is commonly used by the employers and unions toindicate ship repair work performed on the river, in the vicinity of Portland, Oregon.Whenever this term is used in this report hereafter, it will be used with such connotation. 134DECISIONSOF NATIONAL -LABOR-RELATIONS BOARDthere was a short period where there were few if any employees on the repairdepartment pay roll. In 1939 and thereafter, there was a substantial increase inrepair work on the "Portland Waterfront" and since that time, except on a fewoccasions, not only the Respondent, but all of the companies engaged in shiprepairing have had an exceptionally large amount of work.However, evenduring these years the number of vessels docked and allocated 3 to the Re-spondent for repair has been somewhat "spasmodic," requiring a variation inthe number of employees of from 20 to 1200.Since 1931 the Respondent and the Metal Trades Department of the A. F. L.and its affiliated craft organizations have had continuous contractual relations.In the case of the Boilermakers, the organization here involved, collective bar-gaining agreements have been maintained for a period of 35 years, and at alltimes material herein, the Respondent has recognized the Boilermakers as theexclusive representative of certain of its employees coming within the jurisdic-tion of that organization.The Respondent during this period has operated aclosed shop and in accordance with the terms of the agreements was required to -secure all its employees through the different union "hiring" halls.The Respondent's employment relations policies, at all times material herein,were subject to the terms of a master agreement dated April 1, 1941, betweencertain employers engaged in repairing vessels on the Pacific Coast and the MetalTrades Department of the A. F. L., and a local ship repair agreement dated May15, 1941, between the Respondent and the Portland Metal Trades Council.Themaster agreement providesinter alia:that the terms therein shall be incorpo-rated in contracts with the Local Metal Trades Councils having jurisdiction ofthe port ; that a shift shall consist of 8 hours ; that leaders shall be compensatedin accordance with local practice, but in no case less than 150 per hour over thewage of the craft they supervise.'On May 15, 1941, the companies on the "Port-landWaterfront" engaged in the repairing of vessels and the Portland MetalTrades Council negotiated a new "Repair Work Agreement."' This local agree-ment provided in part: that "All men shall be hired through the office of their-re-spective Union, or if any Union is not maintaining an office, the men shall be hiredthrough the office of the Metal Trades Council" ; that each shift shall consist of 8hours ; that leadmen shall not be paid less than 250 per hour over the minimumjourneymen rate ; and that "all foremen who work with tools and leadmen shallbe practical mechanics of the trade over which they have supervision and shallbe members in good standing of the organization under whose jurisdiction theyare employed."These agreements, to which the Respondent was a party for several years, haveprovided that it must secure "all men" through the hiring hall of the Boilermakers.This requirement resulted in the establishment of a definite hiring hall procedure.When the Respondent desires boilermakers it places an order with the Boiler-PriorPrior to the "emergency" the Respondent obtained vessels needing repairs direct fromthe owners, but since that time the War Shipping Administration and Maritime Commis-sion allocates the vessels to the ship repair concerns on the West Coast.At the time this Master Agreement was executed there was in effect an agreementbetween the Respondent and the Boilermakers which provided, "Employees coming underthis Agreement shall be members, of the [Boilermakers] and shall be hired through theBusiness Office of Local Lodge No. 72."After the parties had agreed upon all the terms to be embodied in the agreement andithad been prepared in written form for the signatures of the parties, the President ofthe Portland Metal Trades Council for an undisclosed reason refused to sign the agree-ment.However, it is undisputed that the terms of the agreement were accepted by thecompanies, including the Respondent and the Council, and its affiliates, one of which wasthe Boilermakers.The parties operated under the terms of the agreement, as amended,until on or about April 1, 1944. ALBINA ENGINEAND MACHINE WORKS, INC.135makers, indicating whether the persons are to be hired for new construction orrepair work.Upon receipt of the order the dispatcher of the Boilermakersannounces to the members present in the hiring hall that an order for men hasbeen received and from those available selects the men to be sent to the job.The men so selected are furnished an "Employment Card," commonly designatedas a "dispatch slip."'The Respondent cannot employ a boilermaker unless he'is sent to the job by the dispatcher nor can it refuse to employ him when so sent.When the Respondent, for any reason, terminates the employment of a memberof the Boilermakers, it issues to him a "Lay-Off Card" I and in recent years alsoa "Termination Clearance,"' which is notice to the organization that the membere INTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS,WELDERSAND HELPERSOF AMERICA,LODGE 72EMPLOYMENT CARDwill report for work toALBINA ENGINE WORKS-------------------------------------------------------------------------Qualifications _______________________________________ Rate per hour --------Date ---------------------- Signed -----;---------------------------------Priorto the Boilermakers enormous increase in membership-500 to several thousandsbeginning in 1939-the men were dispatched to the job without a formal "dispatch slip."IALBINA ENGINE & MACHINE WORKS,INC.LAY-OFF CARDEmployee ------------------------=-------------------- No.---------------Date of Last Day Worked -------------------------------- Hrs. -------------Quit1.Competent to perform higher6.Loafing on the job -------------------skilled work -------------7.Flagrant and unauthorized absence from2Employed for a substantialwork ----------------------------period at less than full8.Wilful violation of safety rules --------time -------------------9.Drunkenness ________-_-_____--______3Transportation difficulties ___ 10. Early quitting ----------------------4.Joining armed forces _______---------------------------------5Sickness ------------------------------------------Foreman's No. ------------- Name ----------------------------------------Dept. -------------------------------------------------------- ----------Superintendent ----------------------------------------------------------Employe's Copye------------------------------------------------------------------Last nameFirstMiddleDate---------------------------------------------------------------------Social Security No.Badge NoOccupation--------------------------------------------------------------------Signature of employeeUnionDepartmentTERMINATIONCLEARANCEqCLEAREDNOT CLEAREDqALBINA ENGINE AND MACHINE WORKSPortland, OregonSignature of Company RepresentativeEmployee Copy 136DECISIONSOF NATIONALLABOR RELATIONS BOARDis now available for other employment. In order for that person to secure otheremployment it has been necessary for him to report at the hiring halland turnin the clearance slip before he could be dispatched to another job. If theboiler-maker refused the job offered to him, the clearance slip was returned to him bythe Boilermakers and unless he again reported to the hiring hall, with the clear-ance slip he could not obtain a job on the "Portland Waterfront." Prior to 1939,due to a lack of work for all the members of the Boilermakers, the hiring pro-cedure was rigidly enforced, to provide work for as many members as possibleunder a system of rotation. Subsequent to this time when the demand for menexceeded the supply, the procedure was somewhat relaxed where a lay off of only afew days was necessary, while awaiting the arrival of a vessel definitely allo-cated; but where the work on hand was completed and there had been no alloca-tion of a vessel for repair, the regular lay off and clearance procedure wasfollowed.'2.The event giving rise to the issues.10The undersigned's determination of the issues herein may be more expedi-tiously disposed of by first considering the variable factors in the employmentstatus of Jaco, Ellinger, Duke and Jordan and thereafter, to proceed by examiningcertain evidenceof a general nature.(a)Employment status of Jaco,Ellinger,Dukeand JordanJacohas been employed by,the Respondent, after referral by the Boilermakers,on many occasions since 1918.He worked continuously from October 1942 toJune 1943, when his employment was terminated. During this latter period,after working for about a month as a journeyman, he was promoted to a job asleadman.The Respondent concedes that Jaco is a competent journeyman andthat his work has always been satisfactory. Jaco has been a member of theBoilermakers for 26 years and in that time has worked for all the companiesin Portland engaged in either the construction or repair of vessels. Jaco testi-fied that employment, particularly in repair work with the different companies"did not last long," making it necessary for him to go "where the job was" andthat usually the work would last for a "few weeks or a few days," then he wouldwait for the next vessel -needing repairs to arrive in port.On each of theseoccasions when work was completed, Jaco was laid off and rehired throughthe hiring hall of the Boilermakers.Ellingerwas dispatched through the hiringhall of the Boilermakers to the Respondent's repair department on April 22,1943 and was laid off on June 23, 1943. After working for a week as a welder,he was made a leadman, in which job he continued until his lay off.His workwas very satisfactory.The Board asserts that Jaco and Ellinger were foremen.The evidence failsto support this assertion.The shifts worked by Jaco and Ellinger were thesame as that of the other leadmen and production employees, while the fore-men's shifts required longer hours and were so arranged that their hours over-lapped the starting and stopping time of the regular shifts.When the Re-spondent, at the request of the Boilermakers, had to abandon its program oftwo, 10 hour shifts and follow the three, 8 hour shift requirements of theagreements, heretofore referred to, the leadmen, including Jaco and Ellinger,worked on that basis, while the foremen continued on: a two shift basis.These' This finding is based upon the credible testimony of Jordan, president of the Boiler-makers and a Board witness, supported by the testimony of other crediblewitnesses ofthe Board and the Respondent.10Unless otherwise indicated, the facts in this section are undisputedand are basedupon testimony which the undersigned believes to be credible. ALBINA ENGINE AND MACHINE WORKS,INC.137individuals were paid the leader's hourly rate although they did receive a dailytime credit of 1/% hour which brought their hourly rate approximately to thatpaid foremen. Jaco and Elhnger worked under the supervision of shift fore-men.They did not perform major supervisory duties, nor did they have theauthority and responsibility vested by the Respondent- in its foremen. Theundersigned cannot believe that the Boilermakers, in view of the establishedrates for leadmen and foremen, usually vigilantly guarded by labor organiza-tions,would have permitted Jaco and Elllinger to perform the work of foremen,unless they' were paid the proper rate.The undersigned on the basis of theabove and other relevant evidence herein, concludes and finds that Jaco andEllinger were not foremen but leadmen and as such were subject to the estab-lished hiring hall procedure "Dukewas dispatched by the Boilermakers to the Respondent's ship repairdepartment as a journeyman on February 11, 1943, and was laid off on June25, 1943.The Respondent concedes that he was in all respects a competentemployee.The Respondent was well aware as in the case of Jaco, Jordan andEllinger, of Duke's leadership in the activities of the "insurgent faction."Aday or two before Duke was employed by the Respondent, Ray, business agentof the Boilermakers and the leader of the "Ray faction", phoned General Man-ager Hussa, telling him that by court order, Duke would have to be referredby the Boilermakers to a job and asked Hussa if he would accept Duke.Hussareplied "certainly" if Duke -was sent -down, because the Respondent could notdo otherwise if he was given a "dispatch slip."Ray their suggested to Hussathat Duke could later be fired ; to this suggestion Hussa replied that if Dukedid his work he would not be fired and that Respondent intended to "stay abso-lutely neutral in the intra-union fight."The Respondent shortly after this con-versation promoted Duke to a more desirable job, that of expediter. On at leasttwo occasions, the Respondent refused to consider Duke's offer to quit in orderto relieve the "pressure" that was being put upon the Respondent by the "Rayfaction" to discharge him.Jordanworked for the Respondent as a journeyman from May 13, 1943, untilabout the middle of June.He has been a member of the Boilermakers since1916 and worked on the "Portland Waterfront" since 1916. On several occasions,including May 13, 1943, Jordan was dispatched with a "clearance slip" to theRespondent's yards.Admittedly he was a competent and fully qualified worker.Jordan, at the time of the hearing president of the Boilermakers, testified thatwhen "repair work" was completed it has always been the practice, even duringthe emergency to issue lay off and clearance slips to the workmen, which made11 Jaco testified he" had authority to hire, fire, and discipline employees but- his latertestimony failed to support this broad assertion.The testimony of other Board witnessesas wellas those of the Respondent require the undersigned to reject this statement ofJaco.Ellinger,a crediblewitness whoheld a job similar to Jaco's, testified that when heneeded men, he secured them from the foreman and if he desired to decrease his force,for the reason that a workman was not "assuming responsibility," he would transfer themback to the foreman.Ellinger further testified that he could not hire, fire, or disciplineemployees and that-his duty- was to assign the work and see that it was properly done.There is noevidence to indicate that Jaco or Ellinger had any authority or duties, in anyrespect different than those of the other leadmen.The undersigned further finds that assumingarguendothey were foremen at the timeof the general lay off in June 1943 the issuance of "clearance slips" to them was not dis-criminatory, absent a showing that their servicesas foremenafter the lay off were neededor that others withlesssenioritywere later engaged as foremenThere is no suchevidence in the record.The evidence is clear that when the Respondent resumed repairoperationsin July, the number of crews required, fully discussed hereinafter, had beenmaterially reduced and whether these men had been given clearanceslips ornot theywould not have beenrecalled as foremen, thus requiring a "dispatch slip"before theRespondent couldhave employed them. 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDit necessary for them toclearthrough theBoilermakersand securea dispatchslip in order to obtain another job.The undersigned accepts this credible testi-mony of Jordan and finds in accordance therewith, that such practice is cus-tomary on the "Portland Waterfront."It is conclusively clear and the undersigned finds that the Respondent has notdiscriminated against Jaco, Duke, Jordan or Ellinger, with respect to the hireor the conditions of their employment.(b)The intra-union dispute; its effect upon Respondent's operationsThe issues in this proceeding are premised upon a factional dispute amongthe members of the BoilermakersSometime prior to the Boilermakers' election of officers in November 1942,there developed in that organization two strong and virile factions ; the "Rayfaction" headed by Tom Ray, who for 13 years had been business agent of theBoilermakers, the other known as the "insurgent faction" sponsored principallyby Jaco, Duke, Jordan and Ellinger.These factions each selected a slate ofofficers and conducted an intensive election campaign, which developed bitterfeeling within the organization. In the election the "insurgent faction" wassuccessful in electing a majority of their slate, including Jordan as presidentand Jaco as vice-president.When the officers attempted to take their seats,they were prevented from doing so by the "Ray faction." The dispute becameso intense that the International Union took charge of the affairs of the local.It refused to permit the insurgent officers to assume office, and permitted the"Ray faction" to continue in control of the operations of the local. In the latterpart of January 1943, the "insurgent faction" started a campaign to raise funds,by means of a public mass meeting and solicitation from the members of theBoilermakers, and when they obtained sufficient funds attorneys were engagedto protect their rights.The first suit in the State Court was filed in Januaryand within a few months thereafter- about 15 separate suits and proceedingswere instituted, by the "insurgent faction," the "Ray faction", the InternationalUnion and by interested individuals.At the time of the hearing herein,severalof these suits were still pending.The "insurgent faction" was successful inhaving the State Court appoint a Receiver for the Boilermakers and duringthe receivership a new election for officers was conducted under the supervisionof the State Court. In this election, Jordan was elected president, he being theonly person on the slate of the "insurgent faction" to be elected to office.Helater was seated and has since been carrying on the duties of that office althoughthe Receiver has not yet been discharged.The intra-union dispute within theBoilermakers due to the strife and turmoil which always accompanies suchdisputes, has from its inception been a matter of public knowledge.Prior to the employment of Duke on February 11, 1943, the only leader ofthe "insurgent faction" in the Respondent's repair department was Jaco, althoughmany of the employees were adherents of that faction. Both before and afterthe election in November 1943, the Respondent's employees would, on the job,became so argumentative that Hussa instructed Superintendent Davies todirect the employees to discontinue the group meetings.At about this sametime, the assistant business agents, controlled by the "Ray faction" would moreoften than usual appear on the Respondent's repair jobsSubsequent to Duke'semployment, the circumstances of which have been heretofore set forth, the12The situation is aptly described by the Respondent in its brief as follows:The quarrelisonly important here in that the respondent,by reason of events wholly beyond itscontrol and as an "innocent bystander"has been dragged into the maelstrom of angryemotions created by it. ALBINFA ENGINE AND MACHINE WORKS, INC.139"Ray faction," then in control of the Boilermakers, subjected the Respondent tovarious forms of "pressure" for the purpose of having the insurgentleadersdischarged.There is no dispute that "pressure" was directed against the Re-spondent, through subtle and indirect methods, and it is here only necessary tosummarize the facts.The Respondent's orders for men, placed with the hiringhall,seldom; if ever, were filled.On several occasions there was a delay in dis-patching men until Hussa or Rodgers would contact Ray and then either toomany or incompetent workers were dispatched. At one time, Ray agreed to dis-patch workers to the Respondent's repair department providing Hussa per-sonally placed the orders, but this resulted only in temporary relief.In March1943,Ray gave as a reason for failing to dispatch workers, the fear that hismembers might become contaminated by drinking and gambling that Ray allegedwas going on at the City Dock. After Hussa had called in the Coast Guard tocheck this matter and had been advised by the other companies who also usedthe City Dock that Ray had not warned them, Hussa called the dispatcher atthe hiring hall, in Ray's absence, advising that the situation had been cleanedup.The dispatcher then for a few days referred workers to the Respondent,but immediately upon Ray's return to Portland the dispatching of men ceased.Due to a shortage of men it became necessary to work the available crews 16hours a day and when Ray insisted that the Respondent discontinue 10 hourshifts and operate on the basis of three 8 hour shifts as required by the agree-ments, repair operations were retarded.Upon the facts here reviewed, theundersigned finds that the Respondent was not responsible in any way for theintra-union dispute in the Boilermakers nor did it support or encourage eitherof the factions, but so far as possible remained aloof, even when the "pressure"handicapped its operations of repairing vessels much needed in the War effort.'(c)The general lay off; the rehiringIt now becomes essential to consider whether or not the Respondent, by meansof the general lay off in June 1943, and the rehiring of crews in July, interferedwitli the rights of these individuals.In the early part of June 1943, in accordance with the customary procedureon the "Portland Waterfront", the Respondent, because of a decline in repairwork, by a method of rotation started to lay off crews for a few days, withoutthe issuance of lay off or clearance slips, with a hope that sufficient vessels forrepairs would be allocated to it, in order that the Respondent could maintainthe crews it had: built up, without the necessity of ordering workmen throughthe hiring hall of the Boilermakers.However, it soon became evident that timedecrease in the allocation of vessels for repair and the completion of work onhand would compel a general lay off. In May 1943, the Respondent had allocatedto it by the War Shipping Administration, 8 Russian vessels, requiring anaverage of 30 days for the completion of the work. In June the Respondentwas allocated 3 vessels for repair, requiring an average of 10 days for completion.The work upon 9 of these vessels had been completed on or before June 18,about the date the Respondent decided that a general lay off could not beavoided.After this date only 3 vessels were under repair by the Respondent.From June 12, until July 8, the Respondent's repair department did not startwork on any new repair jobs, although on July 1, it had notice of the allocation13This finding is based upon the credible testimony of Hussa and Davies, supportedby that of 'Steele, and Board witnesses.The undersigned cannot accept the testimony ofDuke.It is not convincingIn fact from observation of the witness while testifyingand a careful examination of Duke's testimony, the undersigned concludes that his testi-mony should be rejected except in those instances where fully corroborated by other'witnesses 140DECISIONSOF NATIONAL.LABOR RELATIONS BOARDof the "Athelduke" for repairs, but this vessel, did not dock until July 82,Asthe work was completed the employees were laid off, except the "Liberty" crewand a few riggers, usually retained.The number of employees declined from564 on June 12, to 18 onJuly 3.Gehrig, who was the Boilermakers' head dis-patcher in 1943, testified that the "Portland Waterfront" was practically closeddown through the months of June and July 1943, and as a result a large numberof the members who preferred repair work because of the differential in payand refused to consider being dispatched to new construction, were waitingaround the 'hiring hall for repair orders.From these salient facts the under-signed finds that the completion of work on hand required a general lay off ofRespondent's repair work crews, including Jaco, Duke, Jordan, and Ellinger 1`and that the termination of their employment, under these circumstances, didnot deny them any of the rights to which they are entitled under Section 7 ofthe Act.On July 8, the "Athelduke", an English tanker, which had been allocated tothe Respondent for repairs was docked and the Respondent at once placed anorder for men with the hiring hall of the Boilermakers, requesting that they bedispatched to the repair department.On July 8, the Respondent had 45 em-ployees in the repair department, on July 9, 154 employees, on July 10, 201employees, on July 15, 308 employees, on July 30, 403 employees, and on August 1,502 employees.Although the number of employees on August 1 was substan-it is clear that the Boilermakers dispatched to the Respondent during July,several hundred men.It appears from the above that the general lay off in June 1943, terminatedthe employment of Jaco, Duke, Jordan and Ellinger, and further employmentby these individuals on the "Portland Waterfront" could only be sought throughthe hiring hall of the Boilermakers. It now becomes important to give consid-eration to whether the Respondent refused to reinstate or reemploy these indi-viduals.The Respondent, under the terms of its agreements, heretofore referred to, hadonly one source from which to obtain boilermaker employees : the hiring hall of theBoilermakers. It could not hire men at the gate nor could it refuse to accept mendispatched by the hiring hall.The record contains much evidence of whatoccurred at the hiring hall on and after July 8, when Jaco, Duke, Jordan, andEllinger sought to be dispatched to the Respondent's repair department.How-ever it is unnecessary here to detail these efforts for the reason that the Respond-ent exercised no control over the hiring hall.The Boilermakers refused, eventhough requested by the Respondent, to issue dispatch slips to these individuals,18consequently the Respondent did not have an opportunity to refuse them rein-14The Respondent had, in addition to the above vessels forrepair during May, June,and July, 7 new Liberty vessels allocated to its repair department.These vessels camedirect from the shipyards in the vicinity of Portland, for the purposeof modification oradditional fittings.This special work was performed by a regular "Liberty" crew andinmost instances the work was completed in one or two days. The repair crews, exceptin an emergency, have never been employed on this type of work.15 In making this finding the undersigned relies upon the testimony of Davies corroboratedby the records of the Respondent.Duke testified, concerning the amount of work on handand vessels expected for repair.His testimony was indefinite and of little value.Hisstatements on vessels expected, was plainly based onrumors and as later events showwas without any basis in fact.16 On or about July 8, 1943, when the Respondent re-openedits repair operations,Foreman Steele requested and received Ray's promise to dispatch certainmembers ofthe Boilermakers including Jaco, Duke, Jordan and Ellinger, to theRespondent.Noneof tbe_men requested,ra 'ere thereafter dispatched to its repair'department. ALBINA ENGINEAND MACHINE WORKS, INC.141statement or reemployment.The undersignedfindstherefore that the Respond-ent did not on orabout July 9, 1943, or thereafter, refuse Jaco, Duke, Jordan, orEllinger, reinstatement or reemployment.C. Concluding findingsFrom the foregoing findings of fact, and upon the basis of the entire record, theundersigned finds that the Respondent has not discriminated in regard to the hireand tenure of employment of Jaco,,Duke, Jordan or Ellinger and that it has notinterfered with, restrained, or, coerced these individuals or its other employees, inthe exercise of the rights to self-organization, to form, join, or assist labor organ-izations, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining, orother mutual aid or protection.Upon the basis of the foregoing findings of fact and from the entire record inthe case the undersigned makes the following:CONCLUSIONS OF LAW1.The operations of the business of the Respondent, Albina Engine and MachineWorks, Inc., Portland, Oregon, constitute a continuous flow of trade, traffic, andcommerce among the several States and territories of the United States andforeign countries within the meaning of Section 2 (6) of the Act;2. International Brotherhood of Boilermakers, Iron Shipbuilders, Welders andHelpers of America, Local No. 72, affiliated with the American Federation ofLabor, is a labor organization, within the meaning of Section 2 (5) of the Act;and3.The Respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (1) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the complaint against Albina Engine and Machine Works,Inc., Portland, Oregon, be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended effective November 26, 1943,any party or counsel for the Board may within fifteen (15) days from the dateof the" entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said' Rules and Regulations, file with *the Board, RochambeauBuilding, Washington, D. C, an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other partof the record or proceeding (including rulings upon all motions or objections) ashe relies upon, together with the original and four copies of a brief in supportthereof. Immediately upon the filing of such statement of exceptions and/or brief,the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case to theBoard.JAMES C. BATTEN,Trial Examiner.Dated August 22, 1944.